113 F.3d 1242
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.William F. NAGLE, Plaintiff-Appellant, Cross-Appellee,v.COMEDY NORTHWEST, INC., Defendant-Appellee, Cross-Appellant.
Nos. 94-36046, 94-36097.
United States Court of Appeals, Ninth Circuit.
Submitted April 9, 1997.*Decided May 6, 1997.

Before:  WRIGHT, REINHARDT and THOMAS, Circuit Judges.


1
ORDER**


2
The judgment of the district court is affirmed for the reasons given in the court's Memorandum of Decision and Order filed August 25, 1994.  The Motion to Strike Appellant's Reply Brief is granted, and the request for sanctions is denied.


3
AFFIRMED.



*
 Counsel for the appellant, Paul H. King, made a belated request to waive oral argument on the date set and did not comply with Ninth Circuit Rule 34(f).  His failure to appear in Court was a disservice to his client and an imposition on opposing counsel
Although counsel did not comply with Ninth Circuit Rule 34(f), the panel unanimously found this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4.


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3